359 F.2d 436
In the Matter of C. E. PONTZ & SON, INC., Bankrupt.The Brownstown National Bank, Reclamation Petitioner, Appellant.
No. 15721.
United States Court of Appeals Third Circuit.
Argued April 22, 1966.
Decided May 10, 1966.
Rehearing Denied May 31, 1966.

Appeal from the United States District Court for the Eastern District of Pennsylvania; Harold K. Wood, Judge.
Edwin J. McDermott, Philadelphia, Pa. (A. W. Reese, Lancaster, Pa., on the brief), for appellant.
Robert H. Kauffman, Reading, Pa. (Charles F. Herr, Lancaster, Pa., on the brief), for appellee.
Before KALODNER, GANEY and SMITH, Circuit Judges.
PER CURIAM.


1
On review of the record we find no error.


2
The Order of the District Court will be affirmed.